Citation Nr: 1116989	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in July 2009 and October 2010.

In April 2009, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's claimed low back disability was not manifested during nor aggravated by his active duty service, nor is it otherwise related to such service.


CONCLUSION OF LAW

The Veteran's claimed low back disability was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2005.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Additional notice regarding disability ratings and effective dates were provided by letters dated in March 2006 and March 2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was thereafter readjudicated in January 2011 via a supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records and private treatment records are on file.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations for his claimed disabilities in March 2006 and January 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the issue on appeal.  Thus, the Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its July 2009 and October 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, an additional VA medical examination and opinion was obtained.  Therefore, the Board will proceed to review and decide the appeal based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue of entitlement to service connection for low back disability, and the appellant is not prejudiced by a decision on this claim at this time.

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1110, 1131, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

Factual Background and Analysis

The Veteran is seeking entitlement to service connection for low back disability, which he contends resulted from or was aggravated by his active duty service.

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

A letter from the Veteran's chiropractor, dated in February 1966, documents that the Veteran sought treatment for various conditions, including his lower back, since January 1954.  The chiropractor stated that the last x-ray taken of the Veteran was in 1962, which showed that the Veteran's spine had shifted due to severe muscle spasms and caused double rotatory scoliosis.  The chiropractor also stated that the Veteran's right pelvis was anterior, that the lumbar spine was rotated right, and that the cervical spine was almost opposite from what it had been in 1954.  The chiropractor noted that the Veteran's condition progressed satisfactorily and the outcome had been uneventful.

In March 1966 the Veteran underwent a pre-induction medical examination.  The Report of Medical Examination stated that the Veteran had slight scoliosis of the lumbosacral spine; nevertheless, the examiner determined the Veteran to be qualified for induction.

In April 1967 the Veteran underwent an induction medical examination.  At this time, the Veteran noted on his Report of Medical History that he has had recurrent back pain.  The Veteran specifically stated that he had been refused employment or been unable to hold a job because of frequent back trouble; and that he had been consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years for back trouble.  The examiner recorded on the Report of Medical Examination that the Veteran had an abnormal spine, and noted that the Veteran had recurrent back pain and slight scoliosis of the lumbosacral spine.  However, the examiner still determined the Veteran to be qualified for induction.

Service treatment records show that the Veteran complained of low back pain during service and sought treatment for his condition.  In May 1967, the Veteran was treated for severe back pain, which started while participating in physical training (PT).  An orthopedic clinic record from August 1967 shows that the Veteran reported that he had experienced intermittent low back pain for approximately 10 years, which came on after vigorous physical activity.  Examination of the low back revealed normal range of motion.  X-rays were taken of the Veteran's low back.  The examiner diagnosed the Veteran with spondylolysis, bilateral, L5, with Grade I spondylolisthesis.  The examiner recommended that the Veteran be processed for separation from service due to his spondylolisthesis because it was symptomatic and likely to interfere with the performance of his duties and was likely to require serious duty limitations.

In May 1968, the Veteran filed a claim of entitlement to service connection for back disability.  In support of his claim, the Veteran submitted a private medical opinion, dated in November 1967.  The opinion states that the physician saw the Veteran in April 1967 due to constant backache, but could not determine the etiology.  The physician examined the Veteran in October 1967; x-rays revealed spondylolysis of the L5 vertebrae.  The physician was unable to objectively state whether the Veteran's back became permanently worse because of his time in service, given that there were no objective abnormalities on physical examination.

The Veteran was afforded a VA examination in July 1968.  During the examination, the Veteran reported that he had had a skating accident while playing hockey, and that he had had back trouble for years.  The Veteran reported that he had seen a chiropractor.  The examiner found the Veteran's gait to be normal and also found no loss of motion.  An x-ray report documents that the Veteran's lumbosacral spine showed slight scoliosis to the right, and was otherwise negative.  The examiner did not find the Veteran to have spondylolysis.

In an August 1968 rating decision, the RO denied entitlement to service connection for a back disability on the basis that the Veteran's back condition had not been incurred in or been aggravated by service, given that the x-ray findings from the service entrance examination and VA examination were essentially the same.  In September 1968, the Veteran filed a notice of disagreement and stated that he received an in-service injury when a sergeant placed his foot on the Veteran's back (while laying flat on his stomach) and pulled the Veteran's head back, and that he has had back pain ever since.  Although the Veteran was issued a statement of the case in October 1968 as to the issue, he did not complete the appeal by filing a timely substantive appeal.  Therefore, the appeal became final.  38 U.S.C.A. § 7105(c).

In October 2005, the Veteran filed a claim to reopen entitlement to service connection for low back disability.

In support of his claim, the Veteran submitted a statement from a fellow service member, which was dated in 1969.  The statement corroborated the Veteran's contention that, while laying flat on his stomach, a sergeant placed his foot on the Veteran's back and pulled the Veteran's head back.

In March 2006, the Veteran was afforded a VA medical examination in connection with the Veteran's claimed low back disability.  The examiner noted that the claims file was reviewed.  During this examination, the Veteran reported experiencing daily back pain, which was dull and occurred both at rest and with activity.  The Veteran reported that he was treated with chiropractic care years ago.  The Veteran reported that he rarely took pain medication.  The Veteran was able to perform his activities of daily living.  The Veteran reported he had to significantly limit his work activities over the past 10 to 15 years.  The Veteran denied experiencing any flare-ups or incapacitating episodes during the past 12 months that required medical attention.  The Veteran denied using a cane or back brace.  

Physical examination revealed normal gait and posture.  The Veteran had mild to moderate left sacroiliac joint tenderness and midline tenderness.  Straight leg raise testing was negative.  There were no nonorganic physical findings.  Motor examination was 5/5.  Reflexes were 2+ and symmetric.  Range of motion testing was normal.  There was no weakness, fatigue, instability, pain, or decreased range of motion with repetition.  

The examiner diagnosed the Veteran with mild osteoarthritis, scoliosis, chronic back strain, and mild sacroiliitis on the left.  The examiner opined that it was less likely as not that the Veteran's chronic back pain was secondary to his military service, and that it was not at least as likely as not that his mild sacroiliitis on the left was secondary to service.  The examiner's rationale was that the Veteran had a preexisting back condition for more than 10 years prior to his active duty service, and given the lack of a significant back injury during service which would have exacerbated the preexisting back condition.

In support of his claim, the Veteran submitted two private medical opinions.  One of the private medical opinions, from July 2006, stated that he had treated the Veteran for over 10 years.  The physician stated that the Veteran suffered from chronic neck and back pain.  The physician noted that the Veteran related his symptoms to a May 1967 in-service injury.  The physician stated that although by no means a definite cause of his chronic pain, it was conceivable that the Veteran's back and neck pain could indeed have been caused by or at least aggravated by his in-service injury.  

The other medical opinion, from August 2006, stated that the Veteran had been treated off and on by the office for 12 years.  The Veteran had been treated for chronic low back and neck pain and spasms.  The chiropractor stated that the Veteran conveyed that during his basic training his cervical and lumbar spines were hyperextended and he heard a "pop" come from his back area.  The chiropractor opined that the Veteran's in-service injury could have definitely aggravated a preexisting low back condition, which could still be affecting him.

Pursuant to the July 2009 and October 2010 Board remands, the Veteran was afforded another VA medical examination in January 2011.  During the examination, the Veteran reported that the onset of his low back disability was in 1967.  The Veteran reported that, while in service, a sergeant put his feet on the Veteran's back, and that he has had low back problems since.  The Veteran reported that he had been seeing a private doctor for the last 10 to 15 years.  The Veteran reported that he experienced daily low back pain, which was constant and mild.  The Veteran reported that that the course since onset had been stable.  The denied a history of fatigue, decreased motion, stiffness, and weakness.  The Veteran reported experiencing spasm.

On examination, the Veteran had normal posture and gait.  The examiner noted that scoliosis was present.  The examiner found that the Veteran did not have gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, cervical spine ankylosis, or thoracolumbar spine ankylosis.  Active range of motion testing of the thoracolumbar spine revealed flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion.  There were no additional limitations after 3 repetitions of motion.

The examiner diagnosed the Veteran with spondylosis and scoliosis of the lumbar spine.  The examiner opined that it was less likely as not that the Veteran's active duty service permanently aggravated his spondylosis and scoliosis of the lumbar spine.  The examiner's rationale was that the Veteran had chronic low back pain for 10 years prior to his active duty service.  The examiner also stated that there was no documentation of a new injury to the Veteran's low back while in service.  In addition, the examiner stated that at the present time, the Veteran's physical examination was unremarkable except for scoliosis, which he had prior to service, and the Veteran was only taking medication on an occasional basis.

In support of his claim, the Veteran has submitted statements and provided testimony during an April 2009 Board hearing.  The Veteran contends that his claimed low back disability is related to his active duty service or his preexisting disability was aggravated by his service.

The Board notes that the Veteran is not presumed to have been in sound physical condition when he entered service, since the examiner noted on the April 1967 Report of Medical Examination that the Veteran had an abnormal spine, recurrent back pain, and slight scoliosis of the lumbosacral spine.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

Therefore, since the Veteran had a preexisting disability that was noted upon entry into service, 38 U.S.C.A. § 1153 applies, and the Veteran's claim is for aggravation of his preexisting disability.  The Board notes that the mere symptoms of the Veteran's preexisting low back disability may have worsened during his active duty service, but the Board finds that the underlying condition itself did not worsen as a result of his active duty service.

The Board acknowledges that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran attempts to show that his preexisting low back disability was aggravated by his service, medical evidence generally is required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  The Board has considered the Veteran's contentions carefully.  In this case, other competent medical evidence, including the Veteran's service treatment records, private medical records, and VA medical examinations are more probative with regard to evaluating the Veteran's claim.  Accordingly, the lay statements as to etiology and aggravation are entitled to no probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board must resolve the decisive medical questions in this case by relying upon the most probative competent medical findings addressing the Veteran's specific case.  The Board has the authority to discount the weight and probity of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board finds that the most persuasive probative analysis of the decisive medical questions at issue are the January 2011 and March 2006 VA medical opinions, which do not present a basis for finding that the Veteran's low back disability is etiologically related to his active duty service or was aggravated by his active duty service.

In this regard, the VA examiners had access to and considered the pertinent evidence, including service treatment records and private medical records, examined the Veteran, and provided thorough rationales.  The Board notes that the examiner from the January 2011 VA medical examination opined that it was less likely as not that the Veteran's active duty service permanently aggravated his spondylosis and scoliosis of the lumbar spine, and that there was no documentation of a new injury to the Veteran's low back while in service.  Also, the examiner from the March 2006 VA medical examination opined that it was less likely as not that the Veteran's chronic back pain was secondary to his military service, and that it was not at least as likely as not that his mild sacroiliitis on the left was secondary to service.  In addition, the Board believes considerable weight must be afforded to the Veteran's July 1968 VA medical examination, which found that the Veteran's lumbosacral spine showed slight scoliosis to the right, and was otherwise negative, and that there was no spondylolysis.

The Board finds that the private medical opinions were merely speculative.  In this regard, the July 2006 opinion concluded that it was conceivable that the Veteran's back and neck pain could indeed have been caused by or at least aggravated by his in-service injury.  Also, the August 2006 opinion concluded that the Veteran's in-service injury could have definitely aggravated a preexisting low back condition, which could still be affecting him.

In sum, the Board is presented with an evidentiary record which persuasively weighs against service connection for the Veteran's low back disability.  The evidence against such a link includes the July 1968, March 2006, and January 2011 and VA medical examinations.  The only evidence in favor of such a link is the July 2006 and August 2006 private medical opinion and the statements from the Veteran, which the Board has found to be unpersuasive in light of the other evidence of record.  The Board had considered the private medical opinions and the Veteran's statements, but the Board is unable to find that this evidence is sufficient to place the negative evidence and the positive evidence in a state of equipoise.  See 38 C.F.R. § 3.102.

The Board sympathizes with the Veteran, recognizes his service, and understands fully his contentions.  Nevertheless, after thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for low back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for low back disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


